       Case 3:19-cv-02938-WHO Document 27 Filed 04/21/20 Page 1 of 2



 1   DAVID L. ANDERSON, CSBN 149604
     United States Attorney
 2   DEBORAH L. STACHEL, CSBN 230138
     Regional Chief Counsel
 3   MARLA K. LETELLIER, CSBN 234969
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8928
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12
      ERIC A. CRUZ,                                         No. 3:19-cv-02938-WHO
13
                         Plaintiff,
14                                                          STIPULATION FOR VOLUNTARY
      v.                                                    REMAND PURSUANT TO SENTENCE
15                                                          FOUR OF 42 U.S.C. § 405(g) AND TO
      ANDREW SAUL,                                          ENTRY OF JUDGMENT
16    Commissioner of Social Security,
17                       Defendant.
18

19          The parties, through counsel, HEREBY STIPULATE that the above entitled action shall

20   be remanded to the Commissioner of Social Security for further administrative proceedings

21   pursuant to sentence four of 42 U.S.C. § 405(g).

22          Upon remand, the Appeals Council will direct the Administrative Law Judge to: (1) re-

23   evaluate the medical evidence, including the medical-source opinion evidence relating to
     Plaintiff’s functional capabilities and re-evaluate his maximum residual functional capacity; (2)
24
     re-evaluate his symptoms testimony as necessary; and (3) if it is determined Plaintiff cannot
25
     return to his former work, determine what occupations Plaintiff might be able to perform,
26
     pursuant to the relevant regulations with the help of a vocational expert if necessary, and take
27
     further action as appropriate to issue a new decision.
28


                                                        1
       Case 3:19-cv-02938-WHO Document 27 Filed 04/21/20 Page 2 of 2



 1           Defendant will lodge a proposed Judgment of Remand concurrent with the lodging of this
 2   stipulation.

 3                           Respectfully submitted,
 4
                                           DAVID L. ANDERSON
 5
                                           United States Attorney
 6
     Dated: April 20, 2020          By: /s/ Marla K. Letellier
 7                                          MARLA K. LETELLIER
                                            Special Assistant United States Attorney
 8                                          Attorneys for Defendant
 9

10                                         SACKETT & ASSOCIATES

11   Dated: April 20, 2020                 By: /s/ Harvey P. Sackett
                                           HARVEY P. SACKETT
12                                         Attorney for Plaintiff
13                                         (as approved by email)

14

15                           PURSUANT TO STIPULATION, IT IS SO ORDERED:
16

17
     DATED: April 21, 2020                 ____________________________________
18                                         WILLIAM H. ORRICK
                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28


                                                       2
